Citation Nr: 0822826	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1971 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

As procedural matter, the Board notes that the veteran 
appeared to raise a claim for fibromyalgia by correspondence 
dated in October 2005.  If he desires to pursue that claim, 
he should do so with specificity at the RO.      


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

2.  The weight of the competent evidence supports a diagnosis 
of PTSD.

3.  The evidence of record does not verify any of the 
veteran's claimed in-service stressors and he has failed to 
provide sufficient information to corroborate reported non-
combat stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309, 4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Further, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113 (b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2007); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the veteran must corroborate his testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements").   See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).  

In this case, the evidence does not show nor does the veteran 
allege that he actually engaged the enemy in combat.  
Although he had 1 year and 11 months of foreign service 
during the Vietnam Era, the DD Form 214 and service personnel 
records show that his military occupational specialty (MOS) 
was an aircraft maintenance specialist, and that he earned 
the National Defense Service Medal and Air Force Good Conduct 
Medal.  There is no indication that he served in the Republic 
of Vietnam.  Thus, the evidence does not reflect that he 
received any awards, citations, or decoration denoting having 
served in combat in Vietnam.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

As an initial matter, the Board notes that the service 
medical records reflect complaints of depression and anxiety 
associated with a divorce and financial problems.  At the 
time of separation, his psychiatric evaluation was normal.  

Post service records demonstrate that the veteran has been 
diagnosed with PTSD.  In a January 2005 VA examination, 
understand for purposes of a pension claim, the examiner 
noted that the veteran had "probable PTSD."  Subsequent VA 
clinical records reflect diagnoses of a mood disorder and 
PTSD.  Therefore, the Board finds that there is competent 
medical evidence of record supporting a current diagnosis of 
PTSD. 

Moreover, the treating health care providers related the 
veteran's current diagnosis of PTSD to his experiences in 
service; therefore, the Board finds that the veteran's PTSD 
has been related to active duty service.  

As noted above, in order for service connection for PTSD to 
be warranted, the PTSD diagnosis must be based upon a 
corroborated in-service stressor.  38 C.F.R.  § 3.304(f).  
The veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his active duty service in Vietnam.  

Specifically, his reported stressors include (i) that he was 
attached to aircraft in Hawaii that were in 24-hour per day 
readiness and that any launch of the aircraft reflected a 
severe situation any where in the world, (ii) he was sent to 
Thailand to pick up dead bodies in June 1971, and (iii) he 
had several near-misses from missiles shot at the aircraft 
while operating over Vietnam.    

With respect to being in 24-hour readiness and near misses, 
these stressors are not the type that can be verified and are 
not sufficiently quantifiable to verify.  His statements as 
to these stressors have been vague, at best, as to dates and 
details and he has offered little in the way of specificity 
of events.  In addition, stressors such as the need to be in 
readiness is not the type of stressor contemplated by the 
regulations which would support a claim for PTSD.  Moreover, 
although asked for additional information, the veteran has 
offered no specific dates in which these incidents occurred.  
Therefore, there is no basis on which to verify these 
stressors.

With respect to the handling of dead bodies, the veteran's 
service personnel records reflect that from February 1971 to 
September 1971 he was an apprentice aircraft mechanic.  His 
duties included performing pre-flight, 7 day home station 
check, and thru flight inspections.  He launched aircraft on 
missions and serviced aircraft systems as directed.  He 
assisted in towing and parking of aircraft.  There is no 
indication that he was required to handle dead bodies or that 
he was part of a flight crew that was responsible for 
transportation of dead bodies.  Therefore, his stressor 
regarding transporting dead bodies is not verified in the 
record.

As noted above, service connection for PTSD requires three 
elements:  (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Even when the medical evidence of record establishes the 
first and third elements of the claim (a diagnosis of PTSD 
related to claimed in-service stressors), the record fails to 
establish the second element of the claim (credible evidence 
that stressor actually occurred).  Absent credible supporting 
evidence that the claimed in-service stressors as described 
by the veteran actually occurred, an essential element for a 
grant of service connection for PTSD is not established and 
the appeal is denied.  

Next, while the veteran alleges that his current PTSD is 
related to his service, there are no records which reflect 
treatment for psychiatric problems prior to 2005, 30 years 
after separation from service.  Accordingly, entitlement to 
service connection for a psychosis on a presumptive basis is 
not warranted because no disorder was shown within the 
applicable presumptive period following his separation from 
service.  See 38 C.F.R.§ 3.309.  

In making such determinations, the Board has considered the 
veteran's statements asserting a relationship between his 
PTSD and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).


In sum, the evidence of record does not verify any of the 
veteran's claimed in-service stressors.  Accordingly, the 
appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2006 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006 and 
January 2007, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the veteran's asserted in-service 
stressors are not verified in the record.  Under the 
circumstances of this case, additional efforts to assist him 
by providing a VA examination would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Additionally, the Board finds that a remand for additional 
development to obtain a response from the Joint Services 
Records Research Center (JSRRC) is not necessary in the 
present case.  The veteran has not provided sufficient 
information to verify stressors to allow for verification 
with the JSRRC and other organizations.  For example, no 
specific dates or locations were provided sufficient for 
additional development to be obtained.  

Further, the RO made an additional request for information on 
the veteran's claimed in-service stressors, but to date he 
has not responded.  The burden lies on the veteran to 
cooperate with VA.  While VA has a statutory duty to assist 
in developing evidence pertinent to a claim, he also has a 
duty to assist and cooperate with VA in developing evidence; 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).
    
Based on the above, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA treatment records, service medical records, and 
service personnel records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


